* Rehearing denied December 19, 1932.
We granted a rehearing in this matter because of the possibility that we were in error with reference to the amount awarded plaintiff in our decree. A reconsideration leads to the belief that the amount should have been based in accordance with article 2765 of the Civil Code and that plaintiff should have been awarded an amount sufficient to compensate it "for the expense and labor already incurred, and such damages as the nature of the case may require."
On this basis we believe that the amount awarded below, to wit, $848.50, was correct.
It is therefore ordered, adjudged, and decreed that our original decree be, and it is, amended by increasing the amount thereof to $848.50, with legal interest from judicial demand until paid and for all costs, and, as thus amended, it be reinstated and made the final decree of this court.
Original decree amended and reinstated.